          Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 1 of 32



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14
                                  FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ REPLY TO
19                                                       RESPONSES IN OPPOSITION TO
                         Plaintiffs;                     MOTION FOR DECLARATORY,
     v.
20                                                       EMERGENCY, AND PERMANENT
     Doug Ducey, in his official capacity as             INJUNCTIVE RELIEF AND
21                                                       MEMORANDUM IN SUPPORT
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State        THEREOF
     of the State of Arizona;
23
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 2 of 32



 1           COMES NOW Plaintiffs, Tyler Bowyer, Michael John Burke, Nancy Cottle, Jake
 2   Hoffman, Anthony Kern, Christopher M. King, James R. Lamon, Sam Moorhead, Robert
 3   Montgomery, Loraine Pellegrino, Greg Safsten, Salvatore Luke Scarmardo, Kelli Ward,
 4   and Michael Ward, by and through their undersigned counsel, and file this Response, and
 5   Memorandum of Law In Support Thereof, to Defendants’ and Intervenor-Defendants
 6   Response in Plaintiffs’ November 29, 2020 Motion for Declaratory, Emergency and
 7   Permanent Injunctive Relief (“TRO Motion”). ECF No. 7.
 8           Arizona is in the midst of an election-integrity crisis. Earlier this year, the Arizona
 9   Supreme Court had to step in to prevent Intervenor Maricopa County from conducting its
10   primary election in an illegal and unconstitutional manner. Ariz. Pub. Integrity All. v.
11   Fontes, No. CV-20-0253-AP/EL, 2020 Ariz. LEXIS 309, at *13 (Nov. 5, 2020) (“Because
12   Plaintiffs have shown that the Recorder has acted unlawfully and exceeded his
13   constitutional and statutory authority, they need not satisfy the standard for injunctive
14   relief.”). In another such matter, Arizona v Fontes, Intervenor Maricopa County’s chief
15   elections official had to be restrained from unlawfully mailing every registered voter a
16   ballot, whether they had requested one or not.2 Before Defendants feign indignation at
17   Plaintiffs’ claims that they certified an election tainted by illegality, unconstitutionality,
18   and illegal ballots as a fever-dream, they should soberly consider that our courts have
19   already found such things to be all too real a problem in our state this election cycle. This
20   Court can help Arizona do better, not by dismissing the problem, but by confronting it.
21           Despite this procedural history, Defendants seek to have Plaintiffs’ claims dismissed
22   out-of-hand as nothing more than a conspiracy theory. Hobbs’ Motion to Dismiss and
23   Opposition to TRO (“Hobbs Motion”), ECF No. 40 at 1:1-5. Plaintiffs, and those who share
24   their concerns, know that their claims are bold. That is why two members of Arizona’s
25

26
     2
      See State of Arizona ex rel Brnovich v. Fontes, CV-20-0253-AP/EL, Temporary
27   Restraining Order (Sup. Ct. Ariz. Mar. 13, 2020) (“Fontes TRO Order”), available at:
     https://www.azag.gov/sites/default/files/docs/press-
28
     releases/2020/motions/State_v_Fontes_TRO_Certified_Signed.pdf.

                                                   -2-
          Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 3 of 32



 1   delegation to the United States Congress, Congressman Gossar and Congressman Biggs,
 2   have taken the unusual step of putting out statements urging this Court to give Plaintiffs’
 3   claims serious consideration and laying out their reasons for making that request.
 4   Congressman Gosar, in his formal letter writes, in part:
 5

 6            Currently pending before the Court is Bowyer v. Ducey. We have seen
              various reports of irregularities, variances, statistical improbabilities, and
 7            unorthodox measures occurring in the general election for 2020. To date, in
              response to the numerous reports, we have received platitudes and
 8
              condescension “assuring” us, and Arizona voters, that there was no fraud, or
 9            now they say that there was not enough fraud to matter. Indeed, those making
              the assurances, including the Secretary of State, the Maricopa County Board
10            of Supervisors and others, have proffered no evidence that the election
11            tabulation was not manipulated.
              There has been no thorough investigation, no forensic audit, no signature
12            verification and really no substantive effort to rebut the many deficiencies
              reported on. There are the objective indicia of manipulation that include:
13
              down ballot races all going in favor of the Republicans (with the notable and
14            expected loss of McSally). In counties that did not use Dominion software,
              the President easily won. There is no voter registration imbalance that would
15            make Maricopa County the outlier.
16
              ...
              If every vote counts, and if the right to free and fair elections is as important
17            as we always say, then any such vote manipulation must be investigated
              thoroughly and remedied.
18            ...
19            In a recent legislative hearing, evidence was presented of voter anomalies that
              supposedly occurred notwithstanding the mathematical improbability of such
20            an occurrence.
21

22   Exhibit 1.3 Six additional members of Arizona’s legislature, including the Arizona House
23   of Representatives’ Majority Leader and the Chair of its Elections Committee, have issued
24   similar letters or declarations echoing these concerns and outlining their own investigative
25   steps which led to them. Exhibit 2.
26
27

28   3
         This letter may be considered under FRE 803(8) and other applicable law.

                                                    -3-
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 4 of 32



 1           Few could be more knowledgeable about the poor state of election integrity in
 2   Arizona than the members of Arizona’s congressional delegation and state legislature who
 3   must operate in that system every day. Their concerns reflect the concerns of the scores of
 4   average Arizona voters who are their constituents. Plaintiffs’ moving papers and
 5   supporting documentation, including the evidence submitted with this reply, show that over
 6   400,000 votes counted in the presidential election must be set aside. This compels the
 7   conclusion that defendants’ certification of the 2020 election which finding plurality of
 8   10,457 was wrong. Those results must be de-certified.
 9                                   STATEMENT OF FACTS
10           The facts relevant to this Response are set forth in the December 1, 2020 Complaint
11   (“Complaint”), ECF No. 1, filed in the above-captioned proceeding, and its accompanying
12   exhibits, and the TRO Motion.
13                                         DISCUSSION
14           Defendants and Defendant Intervenor’s filings fail altogether to respond to
15   Plaintiffs’ fact and expert witness testimony presented in the Complaint. Instead, they have
16   chosen to simply dismiss Plaintiffs’ evidence and arguments as a piece of “dystopian
17   fiction.” ECF No. 40 at 1. Nor have they presented any facts or witness testimony that
18   could rebut Plaintiffs’ factual allegations and witnesses.4       Accordingly, Plaintiffs’
19   allegation and witness testimony remains unrebutted and unchallenged.
20           This brief will respond to, and dispose of, Defendants and Defendant-Intervenor
21   Maricopa County’s specious legal arguments for denial of Plaintiffs’ TRO Motion on
22   grounds of: (1) standing, (2) laches, (3) mootness, (4) Secretary Hobbs notice of
23   supplemental authority, (5) the Eleventh Amendment, (6) exclusive state jurisdiction, (7)
24

25

26
     4
      The closest that Defendants come to engaging the Plaintiffs’ factual allegations or
     witnesses is Defendant Secretary Hobbs’ claim that Plaintiffs have provided
27   “anonymous” witness affidavits. ECF No. 40 at 22 n.10. This is incorrect. Plaintiffs filed
     redacted affidavits for these witnesses, and have submitted the unredacted versions under
28
     seal to this Court. See ECF Nos. 14-18.

                                                 -4-
          Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 5 of 32



 1   state proceedings and issue preclusion, (8) abstention, and (9) applicable pleading
 2   standards for election fraud.
 3            Plaintiffs will also respond to Defendant and Defendant Intervenor’s claims that
 4   Plaintiffs have not met the requirements for injunctive relief, which are: (1) substantial
 5   likelihood of success on the merits, and in particular that Plaintiffs have adequately pled
 6   their Constitutional and statutory claims; (2) irreparable injury, (3) the balance of equities
 7   tips in their favor, and (4) the requested relief is in the public interest.
 8   I.       PRELIMINARY MATTERS
 9            A.     Plaintiffs Have Standing
10            Each Plaintiff is a registered Arizona voter, and Plaintiffs include all nominees of
11   the Republican Party to be a Presidential Elector on behalf of the State of Arizona. See
12   ECF No. 1, “Parties”.
13                   1.     Plaintiff Electors Have Standing under Electors and Elections
14                          Clause.
15            Defendant Secretary Hobbs’ arguments on standing rely on the Third Circuit’s
16   decision in Bognet v. Sec’y of Commonwealth, No. 20-2314, 2020 WL 6686120 (3d Cir.
17   Nov. 13, 2020). See ECF No. 40 at 1 & 9; see also ECF No. 37 at 6-9. There the court
18   found that electors lacked standing based on the particularities of a Pennsylvania law that
19   are not present here, but did not discuss the significance of State law provisions pursuant
20   to which Presidential Electors are candidates for office.
21            Plaintiff Arizona Electors have standing for the same reason that the Eighth Circuit
22   held that Minnesota Electors had standing in Carson v. Simon, 978 F.3d 1051 (8th Cir.
23   2020). The Carson court affirmed that Presidential Electors have both Article III and
24   Prudential standing under the Electors and Elections Clauses, “was rooted heavily in the
25   court’s interpretation of Minnesota law.” Defendants neglect to mention that the Carson
26   court relied on provisions of Minnesota law treating electors as candidates for office are
27   just like the corresponding provision of A.R.S. Title 16 because in both States an elector is
28   a candidate for office nominated by a political party, and a vote cast for a party’s candidate

                                                    -5-
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 6 of 32



 1   for President and Vice-President is cast for that party’s Electors. A.R.S. § 16-212(A)5 The
 2   Carson court concluded that, “[b]ecause Minnesota law plainly treats presidential electors
 3   as candidate, we do, too.” Carson, 978 F.3d at 1057.
 4           In other words, a vote for President Trump and Vice-President Pence in Arizona is
 5   a vote for each of Plaintiff Republican electors, and just as in Minnesota, illegal conduct
 6   aimed at harming candidates for President similarly injures Presidential Electors. As such,
 7   Plaintiff Elector candidates “have a cognizable interest in ensuring that the final vote tally
 8   reflects the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete and
 9   particularized injury to candidates such as the Electors.” See also McPherson v. Blacker,
10   146 U.S. 1, 27 (1892); Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000)
11   (per curiam). Notably, Defendant and Defendant Intervenors have cited no Ninth Circuit
12   or Arizona precedent in support of their position, nor have they shown any relevant
13   similarity between Pennsylvania and Michigan law on election of electors.
14                 2.      Plaintiffs Have Standing for Equal Protection and Due Process
15                         Claims as Registered Voters on their Own Behalf and on Behalf
16                         Similarly Situated Voters for Republican Candidates.
17           Defendant and Defendant-Intervenors misrepresent Plaintiffs’ Equal Protection and
18   Due Process claims, both in terms of substance and for standing purposes, insofar as they
19   claim that Plaintiffs’ claims are based solely on a theory of vote dilution, and therefore is
20
21

22   5
      See also A.R.S. § 16-344(A) (“The chairman of the state committee of a political party
     that is qualified for representation on an official party ballot at the primary election and
23
     accorded a column on the general election ballot shall appoint candidates for the office of
24   presidential elector equal to the number of United States senators and representatives in
     Congress from this state”); A.R.S. § 16-212(A) (“On the first Tuesday after the first
25   Monday in November, 1956, and quadrennially thereafter, there shall be elected a
26   number of presidential electors equal to the number of United States senators and
     representatives in Congress from this state”); A.R.S. § 16-212(B) (“the presidential
27   electors of this state shall cast their electoral college votes for the candidate for president
     and the candidate for vice president who jointly received the highest number of votes in
28
     this state as prescribed in the canvass.”).

                                                   -6-
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 7 of 32



 1   a “generalized grievance,” rather than the concrete and particularized injury required for
 2   Article III standing. See ECF No. 40 at 8-9.6 This is incorrect.
 3           Plaintiffs’, on behalf of themselves and other similarly situated voters, allege, first,
 4   and with great particularity, that Defendants have both violated Arizona law and applied
 5   Arizona law to dilute the votes of Arizona Republican voters (or voters for Republican
 6   candidates) with illegal, ineligible, duplicate or fictitious that Defendants, in collaboration
 7   with public employees, Dominion and Democratic poll watchers and activists, have caused
 8   to be counted as votes for Democratic candidates. The fact and expert witness testimony
 9   describes and quantifies the myriad means by which the vote tally for Biden and other
10   Democrats was illegally inflated in districts that were predominantly Democratic,
11   including: double voting, dead voting, double counting of same vote, forgery of ballot and
12   voter information, illegally completing or modifying ineligible ballots, ballot switching
13   (Trump to Biden), changing dates or backdating absentee ballots, failure to match
14   signatures, etc. See ECF No. 1, Section II and III. Thus, the vote dilution resulting from
15   this systemic and illegal conduct did not affect all Arizona voters equally; it had the intent
16   and effect of inflating the number of votes for Democratic candidates and reducing the
17   number of votes for Trump and Republican candidates.
18           Further, Plaintiffs have presented evidence that, not were the votes of Plaintiffs and
19   similarly-situated voters for Republican candidates diluted, but attempts were made to
20   actively disenfranchise such voters to reduce their voting power, in clear violation of “one
21   person, one vote.” See generally Baker v. Carr, 369 U.S. 186 (1962); Reynolds v. Sims,
22   377 U.S. 533 (1964). There were several schemes to devalue Republican votes as detailed
23   in the Complaint, including Republican ballots being destroyed or discarded, or “1 person,
24

25   6
      Defendant Governor Ducey also cites Donald J. Trump for President, Inc. v. Boockvar,
26   No. 4:20-cv-02078, 2020 WL 6821992 (M.D. Penn. Nov. 21, 2020). See ECF at 8. This
     case addressed a number of theories for standing – associational, organizational, and
27   standing of a political party based on harm to that party’s candidates – that are not present
     here because each Plaintiff brings suit in their personal capacity as registered Arizona
28
     voters and 11 of the Plaintiffs as Presidential Electors.

                                                   -7-
       Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 8 of 32



 1   0 votes,” vote switching “1 person, -1 votes,” (Dominion and election workers switching
 2   votes from Trump/Republican to Biden/Democrat), and Dominion algorithmic
 3   manipulation, or for Republicans, “1 person, 1/2 votes,” and for Democrats, “1 person, 1.5
 4   votes.” See e.g., ECF No. 1, Section II.C (ballot destruction/discarding) Ex. 2 (Dr. Briggs
 5   Testimony regarding potential ballot destruction), Ex. 17 (Ramsland testimony regarding
 6   additive algorithm), Section IV (multiple witnesses regarding Dominion vote
 7   manipulation).
 8          Plaintiffs’ injury is that the relative values of their particular votes were devalued,
 9   or eliminated altogether, and as such, it is not a “generalized grievance,” ECF No. 40 at 7,
10   as Defendant claims. Federal district courts have held that Arizona voters have standing
11   in cases involving constitutional challenges to Arizona’s absentee voting laws and
12   implementation thereof that invalidated their votes. See, e.g. Raetzel v. Parks/Bellemont
13   Absentee Election Bd, 762 F.Supp. 1354, 1356 (D. Az. 1990) (“plaintiffs suffered an actual,
14   legally cognizable injury, in that they were not afforded notice or the opportunity to contest
15   the loss of their vote.”). See also Ariz. Democratic Party v. Hobbs, No. CV-20-01143-
16   PHX-DLR, 2020 WL 5423898, at *5 (D. Az. Sept. 10, 2020) (political organization had
17   standing to sue on behalf of its members, who had standing in individual capacity to
18   challenge law that could invalidate their absentee ballots); Mi Familia v. Hobbs, No. CV-
19   20-01903-PHX-SPL, 2020 WL 5904952 (D. Az. Oct. 5, 2020) (holding plaintiffs had
20   standing in challenge to Arizona’s voter registration deadline). Plaintiffs have thus met the
21   requirements for standing: (1) the injuries of their rights under the Equal Protection and
22   Due Process clauses that concrete and particularized for themselves, and similarly situated
23   voters, whose votes have been devalued or disregarded altogether (2) that are actual or
24   imminent and (3) are causally connected to Defendants conduct because the debasement
25   of their votes is a direct and intended result of the conducts of the Defendants in certifying
26   an election tainted by fraud and the public employee election workers they supervise. See
27   generally Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992).
28          B.     Laches

                                                  -8-
       Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 9 of 32



 1          Defendant Secretary Hobbs asserts that Plaintiffs’ claims are barred by laches. See
 2   ECF No. 40 at 9-13. To establish laches a defendant must prove both an unreasonable
 3   delay by the plaintiff and prejudice to itself. Because the application of laches depends on
 4   a close evaluation of all the particular facts in a case, it is seldom susceptible to resolution
 5   by summary judgment." Cassirer v. Thyssen-Bornemisza Collection Found., 862 F.3d 951,
 6   976, (9th Cir. 2017) (citing Couveau v. Am. Airlines, Inc., 218 F.3d 1078, 1083 (9th Cir.
 7   2000) (per curiam) (citations omitted)(held that “[t]here is at least a genuine dispute of
 8   material fact as to whether any delay was unreasonable. Id. at 976).
 9          Defendant Secretary instead relies on Soules v. Kauians for Nukolii Campaign
10   Comm., 849 F.2d 1176, 1180 (9th Cir. 1988), ECF No. 40 at 10, a case with entirely
11   different facts. There, the Ninth Circuit held that plaintiff Equal Protection claim was
12   barred by laches because they “knew the basis of their equal claim well in advance” of the
13   election, months in advance in fact, Soules, 849 F.2d at 1181, and failed to provide any
14   explanation for their failure to press their claim before the election. Id. at 1182. Yet the
15   standard is that “[b]oth before and after the merger of law and equity in 1938, this Court
16   has cautioned against invoking laches to bar legal relief. Petrella v. MGM, 572 U.S. 663,
17   667 (2014) (citing e.g., Holmberg v. Armbrecht, 327 U.S. 392, 395-396 (1946)).
18          Here, by contrast to Defendants’ assertions, all of the unlawful conduct occurred
19   during the course of the election and in the post-election vote counting, manipulation, and
20   even fabrication. Plaintiffs could not have known the basis of their claim, or presented
21   evidence substantiating their claim, until after the election. Further, because Arizona
22   election officials and other third parties involved did not announce or publicize their
23   misconduct, and in fact prevented Republican poll watchers from observing the ballot
24   counting and handling, it took Plaintiffs additional time post-election to gather the fact and
25   expert witness testimony presented in the Complaint. Had they filed before the election,
26   as the Defendant Secretary asserts, it would have been dismissed as speculative--because
27   the injuries asserted had not occurred--and on ripeness grounds.
28


                                                   -9-
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 10 of 32



 1          Any “delay” in filing after Election Day is almost entirely due to Defendants failure
 2   to promptly complete counting until weeks after November 3, 2020. Arizona did not
 3   complete counting at the same time it certified results, which was not until November 30,
 4   2020, a mere two days before Plaintiffs filed their initial complaint on December 2, 2020.
 5   Defendants cannot now assert the equitable affirmative defense of laches when there is no
 6   unreasonable delay nor is there any genuine prejudice to the Defendants.
 7          Finally, it is instructive that Arizona law provides that similar challenges in state
 8   court are not ripe until an election has been certified and are timely if brought within 5 days
 9   thereafter. A.R.S. § 16-673. This suit was brought during the early portion of this period.
10   Although Arizona law is not dispositive in this Court on the issue of latches, this Court
11   may look to it as persuasive authority as to the reasonableness of the date of filing.
12          C.     Mootness
13          Defendants’ mootness argument is similarly without merit. See ECF No. 38 at 4-5;
14   ECF No. 40 at 21. This argument is based on the false premise that this Court cannot order
15   any of the relief requested in the Complaint or the TRO Motion. Article III mootness is
16   "the doctrine of standing set in a time frame: The requisite personal interest that must exist
17   at the commencement of the litigation (standing) must continue throughout its existence
18   (mootness)." Sierra Club v. Babbitt, 69 F. Supp. 2d 1202, 1244, (9th Cir. 1999) (citing
19   Arizonans For Official English v. Arizona, 520 U.S. 43, 68, 117 S. Ct. 1055, 1069, 137 L.
20   Ed. 2d 170 (1997) (quoting Henry Monaghan, Constitutional Adjudication: The Who and
21   When, 82 Yale L.J. 1363, 1384 (1973)).
22          Without an immediate temporary injunction, electoral votes will be cast, electors
23   will be appointed, and this Court will lose any authority to provide relief to Plaintiffs.
24   There is no harm to Respondents by the potential relief fashioned by this Court. As recently
25   held by a court considering claims similar to those asserted here:
26
27          3 U.S.C §5 makes clear that the Safe Harbor does not expire until December
28          8, 2020, and the Electoral College does not vote for president and vice

                                                 - 10 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 11 of 32



 1          president until December 14, 2020. According to an October 22, 2020 white
 2          paper from the Congressional Research Service titled “The Electoral
 3          College: A 2020 Presidential Election Timeline,” the electors will meet and
 4          vote on December 14, 2020. https://crsreports.congress.gov/product/pdf/IF/
 5          IF11641. December 8, 2020—six days prior to the date the College of
 6          Electors is scheduled to meet—is the “safe harbor” deadline under 3 U.S.C.
 7          §5. That statute provides that if a state has provided, “by laws enacted prior
 8          to the day fixed for the appointment of the electors, for its final determination
 9          of any controversy or contest concerning the appointment of all or any of the
10          electors of such State,” and that final determination has been made “at least
11          six days before the time fixed for the meeting of the electors,” that
12          determination—if it is made under the state’s law at least six days prior to
13          the day the electors meet— “shall be conclusive, and shall govern in the
14          counting of the electoral votes as provided in the Constitution . . . .” It
15          appears, therefore, that December 8 is a critical date for resolution of any
16          state court litigation involving an aggrieved candidate who is contesting the
17          outcome of an election.
18   Feehan v. Wisconsin Board of Elections, (Case No. 20-cv-1771) (E.D. Wis. 12/4/20)
19   (December 4, 2020, Doc-29).
20          This Court can grant the primary relief requested by Plaintiffs – de-certification of
21   Arizona’s election results and an injunction prohibiting State Defendants from transmitting
22   the results – as discussed in Section I.E. on abstention below. There is also no question
23   that this Court can order other types of declaratory and injunctive relief requested by
24   Plaintiffs, in particular, impounding Dominion voting machines and software for
25   inspection, nor have State Defendants claimed otherwise.
26          In any case, the Ninth Circuit has recognized that election cases fall within the
27   “capable of repetition, yet evading review” exception to the mootness doctrine “because
28   the inherently brief duration of an election is almost invariably too short to enable full

                                                 - 11 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 12 of 32



 1   litigation on the merits.” Porter v. Jones, 319 F.3d 483, 490 (9th Cir. 2003) (citations
 2   omitted). “If such cases were rendered moot by the occurrence of an election,” then the
 3   unconstitutional actions of state officials like Secretary Hobbs “could never reach appellate
 4   review.” Id.
 5          D.      Defendant Secretary Hobbs’ Notice of Supplemental Authority
 6          Defendant Secretary Hobbs attempts to salvage her standing argument with today’s
 7   notice of supplemental authority regarding the Eleventh Circuit’s decision in Wood v.
 8   Raffensperger, No. 20-14418 (D.C. Cir. Dec. 5, 2020), see ECF No. 40 & 40-1, but fails
 9   to acknowledge three crucial distinctions between these cases.          First, she conflates
10   Plaintiffs with one of their attorneys, who is not a plaintiff or party to this case. ECF No.
11   40 at 2.
12          Second, she fails to recognize that the Eleventh Circuit’s decision in Wood supports
13   Plaintiffs’ standing argument and refutes hers. The court dismissed Plaintiff Wood’s claim
14   because he was not a candidate. “[I]f Wood were a political candidate,” like the Plaintiffs
15   here, “harmed by the recount, he would satisfy this requirement because he could assert a
16   personal, distinct injury.” ECF No. 40-1 at 10 (citations omitted).
17          Third, there are important differences between the particular relief sought in Wood
18   and those requested by Plaintiffs in the Complaint, and in the claims made. Unlike
19   Plaintiffs, Mr. Wood did not ask the district court to de-certify the election (instead asking
20   for a delay in certification), nor did he assert claims under the Elections and Electors
21   Clause. The Wood court held that Georgia’s certification of results mooted Mr. Wood’s
22   request to delay certification, so the court could not consider a request for de-certification
23   “made for the first time on appeal.” Id. at 18. Plaintiffs made their request for de-
24   certification and other injunctive relief in the Complaint, Compl. at PP 142-145, and this
25   request is not mooted by Defendants’ certification of the results. While the Wood court
26   found that the mootness exception for “capable of repetition yet evading review,” discussed
27   above with respect to the Ninth Circuit opinion in Porter, was not applicable, their denial
28


                                                 - 12 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 13 of 32



 1   was based on the specific “posture of [his] appeal” and the specific relief requested (delay
 2   of certification), which are not applicable to Plaintiffs’ claims.
 3          Further, Plaintiffs are not asserting a “garden variety” claim about election issues as
 4   the court found was the case in Wood. The Complaint describes a massive and widespread
 5   voting fraud scheme that affected hundreds of thousands of votes in Arizona, as well as
 6   additional hundreds of thousands of votes in several other states. The Wood court
 7   addressed a closed record of what had been submitted in the district court proceeding that
 8   did not consider all of the evidence that has been gathered and submitted to date by
 9   Plaintiffs in Arizona and separate Republican Elector candidates in other affected states.
10          In addition, unlike in Wood, Plaintiffs here are seeking declaratory relief.
11          E.     Eleventh Amendment
12          Defendants assert that Plaintiffs’ claims are barred by the Eleventh Amendment, but
13   the cases address circumstances that are not present here. See ECF No. 38 at 5-6; ECF No.
14   40 at 19-21. While Governor Ducey’s Eleventh Amendment defense appears to be limited
15   to dismissal of the claims against the Governor himself, based on the purported
16   “ministerial” nature of his duties, he acknowledges that under A.R.S. § 16-142(A)(1),
17   Secretary Hobbs, “or the secretary’s designee is [the] chief state election officer …” ECF
18   No. 40 at 6. Governor Ducey argues that in order to take advantage of the Ex Parte Young
19   exception to the state’s sovereign immunity, the state officer must have some connection
20   to the enforcement of the act. Of course, the Governor is expressly given such a connection
21   under federal law. Under 3 USC § 6, the Governor is required to communicate to the
22   Archivist of the United States “under the seal of the State” the results of the final
23   determination of any election “controversy of contest” “as soon as practicable after such
24   determination.” This is to be thereafter transmitted to Congress. Id. Complete relief
25   therefore cannot be had without the Governor being subject to this Court’s order. If, as the
26   Governor claims, his act in transmitting the original certified results “cannot be undone”
27   Ducey Resp. 4:19-20, there would be no reason for 3 USC § 6 to contain a provision
28   allowing it to be undone.

                                                  - 13 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 14 of 32



 1          Secretary Hobbs’ argument is broader -- claiming that it bars Plaintiffs requested
 2   relief altogether -- but without merit.      The Eleventh Amendment bars claims for
 3   retrospective relief such as damages, but it permits claims for prospective and injunctive
 4   relief. In Porter, The Ninth Circuit squarely addressed the scope of this Eleventh
 5   Amendment bar with respect to a state’s Secretary of State enforcement of state election
 6   laws, holding that the federal court can provide prospective injunctive relief and that it can
 7   “adjudicate the legality of past conduct,” i.e., it can provide a prospective remedy for past
 8   violations of state law. Porter, 319 F.3d at 491.
 9          This is precisely what the Plaintiffs request in the Complaint, namely, equitable and
10   injunctive relief to prospectively enjoin the Defendants to take or not take actions that are
11   within the scope of their statutory authority. The Complaint requests that this Court de-
12   certify the election results; grant a permanent injunction “enjoining Secretary Hobbs and
13   Governor Ducey from transmitting the currently certified election results to the Electoral
14   College[,]” (See ECF No. 1 ¶1); declare the election results unconstitutional, as well as to
15   provide access to voting machines, software and other election-related records and
16   materials. ECF No. 1. PP 142-145. Under Porter, the Eleventh Amendment is no bar to
17   this Court granting the requested relief.
18          F.     Exclusive State Jurisdiction
19          Defendant Secretary argues that “[s]econd, plaintiffs’ claims must be brought in an
20   election contest—a matter reserved exclusively for the jurisdiction of the Arizona state
21   courts.” (See p. 3 of Doc-40). This completely ignores the fact that the states’ authority to
22   conduct federal elections in the first place derives from U.S. Constitution and Article I, §
23   4 and Article II, § 1 of the U.S. Constitution which grants plenary authority to state
24   legislatures to enact laws that govern the conduct of elections.
25          This Court has subject matter jurisdiction under 28 U.S.C. § 1331 which provides,
26   “The district courts shall have original jurisdiction of all civil actions arising under the
27   Constitution, laws, or treaties of the United States.” This Court also has subject matter
28   jurisdiction under 28 U.S.C. § 1343 because this action involves a federal election for

                                                 - 14 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 15 of 32



 1   President of the United States. “A significant departure from the legislative scheme for
 2   appointing Presidential electors presents a federal constitutional question.” Bush v. Gore,
 3   531 U.S. 98, 113 (2000) (Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365
 4   (1932). The jurisdiction of the Court to grant declaratory relief is conferred by 28 U.S.C.
 5   §§ 2201 and 2202 and by Rule 57, Fed. R. Civ. P. “The right to vote is protected in more
 6   than the initial allocation of the franchise. As the Supreme Court has made clear, it has
 7   jurisdiction to address the right to vote, “Having once granted the right to vote on equal
 8   terms, the State may not, by later arbitrary and disparate treatment, value one person's vote
 9   over that of another.” See, e.g., Harper v. Virginia Bd. of Elections, 383 U.S. 663, 665, 16
10   L. Ed. 2d 169, 86 S. Ct. 1079 (1966) ("Once the franchise is granted to the electorate, lines
11   may not be drawn which are inconsistent with the Equal Protection Clause of the
12   Fourteenth Amendment"). It must be remembered that "the right of suffrage can be denied
13   by a debasement or dilution of the weight of a citizen's vote just as effectively as by wholly
14   prohibiting the free exercise of the franchise." (Bush v. Gore, 531 U.S. 98, 104-105, 121
15   S. Ct. 525, 530, 148 L. Ed. 2d 388, 398, (2000) (citing Reynolds v. Sims, 377 U.S. 533,
16   555, 12 L. Ed. 2d 506, 84 S. Ct. 1362 (1964)).
17          To the extent the Complaint implicates Arizona statutory or constitutional law,
18   jurisdiction remains appropriate under 28 U.S.C. § 1367. As a threshold matter, the
19   supplemental jurisdiction statute, section 1367, says that district courts "shall have"
20   jurisdiction over the non-federal claims forming part of the same case or controversy, ... if
21   state law claims are asserted as part of the same case or controversy with a federal claim,
22   the district court has discretion to exercise supplemental jurisdiction over the remaining
23   state law claims and the mandatory remand provision of the procedure after removal statute
24   does not apply. Under the plain language of the statutes, logically it cannot "appear[] that
25   the district court lacks jurisdiction" under 1447(c) if it "shall have" jurisdiction under 1367.
26   Albingia Versicherungs A.G. v. Schenker Int'l Inc., 344 F.3d 931, 937-938, (9th Cir. 2003).
27          Even in removal cases, the court explained, “Section 1447(c) does not mean that if
28   a facially valid claim giving rise to federal jurisdiction is dismissed, then supplemental

                                                  - 15 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 16 of 32



 1   jurisdiction is vitiated, and the case must be remanded. Once supplemental jurisdiction
 2   exists, it remains, subject to the discretionary provision for remand in section 1441. Id. at
 3   938. Moreover, the Voting Rights Act, 52 U.S.C. §10101(e), further highlights federal
 4   jurisdiction to govern federal elections, which provides, in relevant part:
 5

 6          … When used in the subsection, the word “vote” includes all action necessary
 7          to make a vote effective including, but not limited to, registration or other
 8          action required by State law prerequisite to voting, casting a ballot, and
 9          having such ballot counted and included in the appropriate totals of votes cast
10          with respect to candidates for public office and propositions for which votes
11          are received in an election.
12   Id.
13          Federal law also requires the states to maintain uniform voting standards. See
14   Section 301 of the Help America Vote Act of 2002 [HAVA], (Pub. L. 107–252, 116 Stat.
15   1704, codified at 42 U.S.C. § 15481. Unlike the situation where a court is situated in
16   diversity jurisdiction and deciding an entirely state-law matter, as presented in Guaranty
17   Trust Co. v. York, 326 U.S. 99 (1945), in this action this Court has “no duty … to
18   approximate as closely as may be State law in order to vindicate without discrimination a
19   right derived solely from a State.” Holmberg, 327 U.S. at 395. Rather, the duty here is that
20   “of federal courts, sitting as national courts throughout the country, to apply their own
21   principles in enforcing an equitable right” created under the U.S. Constitution. Id.
22          G.     State Proceedings & Issue Preclusion
23          Defendant Secretary Hobbs erroneously claims that the “Plaintiffs are barred from
24   re-adjudicating their issues here under the doctrine of collateral estoppel, or issue
25   preclusion,” ECF No. 40 at 18, because, in her view, the issues in the Complaint were fully
26   litigated in Ward v Jackson, et al., CV 2020-015285 (filed Sup. Ct. Maricopa Cty. Nov.
27   24, 2020). ECF No. 40-2. As an initial matter: “Some litigants -- those who never appeared
28   in a prior action -- may not be collaterally estopped without litigating the issue. They have

                                                 - 16 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 17 of 32



 1   never had a chance to present their evidence and arguments on the claim. Due process
 2   prohibits estopping them despite one or more existing adjudications of the identical issue
 3   which stand squarely against their position.” Blonder-Tongue Labs. v. Univ. of Ill. Found.,
 4   402 U.S. 313, 329, 91 S. Ct. 1434, 1443, 28 L.Ed.2d 788, 800 (1971). There are fourteen
 5   plaintiffs in this action, only one of whom was a Plaintiff in Ward v Jackson (and there not
 6   in her capacity as nominee for presidential elector). At most, then, any preclusion argument
 7   would result merely in the dismissal of Plaintiff Ward but would not otherwise impact the
 8   adjudication of this case.
 9          Further, issue preclusion applies “[w]hen an issue of fact or law is actually litigated
10   and determined by a valid and final judgment, and the determination is essential to the
11   judgment, the determination is conclusive in a subsequent action between the parties,
12   whether on the same or a different claim.” B&B Hardware, Inc. v. Hargis Industries, Inc.,
13   135 S.Ct 1293, 1303 (2015) (quoting Restatement (Second) of Judgments § 27, p. 250
14   (1980)). Parsing this definition, a party asserting issue preclusion must show that each of
15   the following four requirements have been met: (1) the disputed issue is identical to that in
16   the previous action, (2) the issue was actually litigated in the previous action, (3) resolution
17   of the issue was necessary to support a final judgment in the prior action, and (4) the party
18   against whom issue preclusion is sought had a full and fair opportunity to litigate the issue
19   in the prior proceeding. See Louisville Bedding Co. v. Perfect Fit Indus., 186 F. Supp. 2d
20   752, 753-754, 2001 U.S. Dist. LEXIS 9599 (citing Graco Children's Products, Inc. v.
21   Regalo International, LLC, 77 F. Supp. 2d 660, 662 (E.D. Pa. 1999). None of these
22   elements are satisfied with respect to Ward v. Jackson and the instant Complaint.
23          Elections challenges under Arizona state law may not be brought before the canvas
24   is completed, after which they must be brought within five days. A.R.S. § 16-673. Arizona
25   completed its canvas on November 30, 2020. Id. To Counsel’s knowledge, Ward v
26   Jackson is the only Contest that had been brought in state court to challenge the results of
27

28


                                                  - 17 -
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 18 of 32



 1   the presidential election as of the date and time this suit was filed.7 Other election-related
 2   matters this cycle such as Aguilera v. Fontes and Trump v. Hobbs were brought prior to the
 3   challenge period and Plaintiffs in those matters expressly acknowledged that the outcome
 4   would not impact the results of the presidential election.8
 5                 1.     There is No Identity of Parties Between this Case and Ward v
 6                        Jackson.
 7           This case is brought by fourteen distinct Plaintiffs representing the Arizona
 8   Republican Party’s entire slate of nominees for Presidential Elector and three county party
 9   chairs. The sole Plaintiff in Ward v Jackson was Keli Ward, who filed it in her capacity as
10   a voter and not in her capacity as a presidential elector. Statement of Elections Contest ¶
11   4.9 No other Plaintiffs in this case were Plaintiffs in Ward v Jackson in any capacity. Id. p
12   1 [caption]. No Defendants in this case were Defendants in Ward v Jackson in any capacity.
13   Id.
14           To this point, the Ninth Circuit has determined that, a private defendant was also
15   precluded from using collateral estoppel to bar a claim involving nonmutual collateral
16   estoppel, and the court explained that, “[n]onmutual collateral estoppel refers to use of
17   collateral estoppel by a nonparty to a previous action to preclude a party to that action from
18   relitigating a previously determined issue in a subsequent lawsuit against the nonparty.
19   Blonder-Tongue Lab. v. University of Illinois Found., 402 U.S. 313, 320-30, 28 L. Ed. 2d
20   788, 91 S. Ct. 1434 (1971). "Offensive" use of nonmutual collateral estoppel occurs when
21   a plaintiff seeks to prevent a defendant from relitigating an issue that the defendant
22
     7
       This Court may take judicial notice, based on the records of the Clerk of the Maricopa
23
     County Superior Court, that Ward v. Jackson is the only case brough within the statutory
24   time period for an election challenge in Maricopa County as of the date and time this suit
     was file. https://www.clerkofcourt.maricopa.gov/records/election-2020. FRE 201(b)(2).
25   Ward v. Jackson was assigned a case number prior to the commencement of Arizona’s
26   challenge period because Plaintiff made a request for pre-litigation discovery.
     8
       See e.g.¸Verified Complaint for a Special Action ¶ 1.4
27   https://www.clerkofcourt.maricopa.gov/Home/ShowDocument?id=1654 (Aguilera v.
     Fontes); Notice of Partial Mootness (Trump v. Hobbs).
28   9
       https://www.clerkofcourt.maricopa.gov/Home/ShowDocument?id=1836.

                                                 - 18 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 19 of 32



 1   previously litigated unsuccessfully against a different party. Mendoza, 464 U.S. at 159 n.4.
 2   "Defensive" use of nonmutual collateral estoppel involves a defendant attempting to
 3   preclude a plaintiff from relitigating an issue that the plaintiff previously litigated
 4   unsuccessfully against a different party. Id.
 5          The Ninth Circuit, therefore, found that “Mendoza's rationale applies with equal
 6   force to G&T's attempt to assert nonmutual defensive collateral estoppel against IPC (a
 7   state agency). Idaho Potato Comm'n v. G&T Terminal Packaging, Inc., 425 F.3d 708, 714,
 8   (9th Cir. 2005) (citing See Coeur D'Alene Tribe of Idaho v. Hammond, 384 F.3d 674, 689-
 9   90 (9th Cir. 2004) (relying on Mendoza's reasoning to conclude, under Idaho state law
10   preclusion principles, that nonmutual offensive collateral estoppel did not preclude a state
11   agency from relitigating a legal issue that had previously been determined against the
12   agency by a state court); Hercules Carriers, Inc. v. Claimant State of Fla., 768 F.2d 1558,
13   1578-79 (11th Cir. 1985) (applying Mendoza to hold that nonmutual defensive collateral
14   estoppel did not operate against a state government). We therefore hold that issue
15   preclusion does not prevent IPC from challenging the district court's determination that the
16   no-challenge clause of IPC's licensing agreement is unenforceable.” Id. Similarly, the
17   Plaintiffs, who are all elected electors, should not be barred from challenging the issues
18   herein, especially where they were also not the same identical issues.
19                 2.     This Case Pleads Entirely Different Causes of Action from Ward
20                        v. Jackson.
21          Ward v. Jackson raises only one cause of action, an elections contest under A.R.S.
22   § 16-673. Statement of Elections Contest 5:22-23. This case raises causes of action for
23   violations of 42 U.S.C. § 1983, the Fourteenth Amendment to the US Constitution, and
24   Election Fraud. Complaint 41:14-50:26.
25                 3.     Unlike Ward v Jackson, this Case is Part of National Litigation
26                        Concerning a Pattern of Similar Problems Nationwide and Raises
27                        Far Broader Factual Questions.
28


                                                 - 19 -
          Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 20 of 32



 1            The Statement of Elections Contest (i.e. Complaint) filed in Ward v. Jackson was
 2   only nine pages long, including the caption. Statement of Elections Contest passim. As
 3   such, it necessarily concerned a much narrower universe of facts than the Complaint in this
 4   matter, which is over five-times as long. The trial court summarized Plaintiff’s claims as
 5   follows:
 6

 7            Plaintiff alleges misconduct in three respects. First is that insufficient
              opportunity was given to observe the actions of election officials.
 8            ...
              Second, Plaintiff alleges that election officials overcounted mail-in ballots by
 9
              not being sufficiently skeptical in their comparison of signatures on the mail-
10            in envelope/affidavits with signatures on file.
              . . .Third, Plaintiff alleges errors in the duplication of ballots.10
11

12   December 4, 2020 Minute Entry Order (Ward v Jackson) p 6-8.11
13            Furthermore, the factual universe in Ward v. Jackson seems to have been
14   constrained to Maricopa County and to not involve issues from anywhere else in the state,
15   let alone on a national level. Statement of Elections Contest 2:22-5:21.
16            Here, in contrast, Plaintiffs’ primary factual contention is that the results of the
17   election that Defendants certified are tainted by the two categories of fraud which, taken
18   together, would be sufficient to change the result of the presidential election in Arizona.
19   Complaint ¶ 20.
20            The first is that the electronic voting systems used in both Maricopa and Pima
21   county were intentionally manipulated to give false totals. See e.g. Complaint ¶¶ 19(D, E),
22   66. The second is that various categories of illegal votes appear to have been counted and
23   various categories of legal votes appear to be left uncounted. Particularly:
24

25

26
     10
        Plaintiffs’ counsel briefly mentioned reports of “vote flipping” within the context of this
     factual contention but chalked up reports of it to the software being “highly inaccurate[,]”
27   Statement of Elections Contest ¶ 27, not to it being part of a larger pattern of election
     fraud as Plaintiffs here have claimed.
28   11
        https://www.clerkofcourt.maricopa.gov/Home/ShowDocument?id=1930.

                                                   - 20 -
          Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 21 of 32



 1   ●        Unreturned mail ballots unlawfully ordered by third parties (average for Dr. Briggs
 2   Error #1): 219,135.
 3   ●        Returned ballots that were deemed unreturned by the state (average for Dr. Briggs
 4   Error #2): 86,845.
 5   ●        Votes by persons that moved out of state or subsequently registered to vote in
 6   another state for the 2020 election: 5,790.
 7   Complaint ¶ 19.
 8            Further, Plaintiffs here have alleged that this is a part of a wider, national, pattern.
 9   See e.g. Complaint ¶¶ 67-75. As Defendants have correctly noted, similar suits have been
10   brought in federal court in other states by Plaintiffs’ national counsel. Once these cases
11   have worked their way through various circuit courts, a petition for review can be expected
12   to be made to the US Supreme Court. A federal court is the right venue to adjudicate such
13   claims due to both the national scope of the claims as well as for the sake of consistency.
14   See also A.R.S. § 16-672(B) (election challenge “may” (not must) be brought in Superior
15   Court).
16                   4.     A third-party seeking to raise similar issues to the ones before this
17                          court was denied leave to intervene in Ward v Jackson.
18            Members of the Arizona Election Integrity Association (“AEIA”) sought leave to
19   intervene in Ward v. Jackson. [Proposed] Pleading in Intervention 2:2-5 (Ward v.
20   Jackson).12 As Plaintiffs do here, the AEIA sought to raise the issues of the unlawful
21   ordering of ballots by third-parties, returned ballots not counted, and votes by out of state
22   persons. Id. 3:21-4:18. However, the motion to intervene was denied as being filed too late
23   in the litigation for its scope to be expended to this degree. December 3, 2020 Minute Entry
24   Order p 3.13
25            Of equal importance is the fact that the isolated claims in State court do not appear
26   to present evidence demonstrating that a sufficient number of illegal ballots were counted
27
     12
          https://www.clerkofcourt.maricopa.gov/Home/ShowDocument?id=1890.
28   13
          https://www.clerkofcourt.maricopa.gov/Home/ShowDocument?id=1928.

                                                   - 21 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 22 of 32



 1   to affect the result of the 2020 General Election. The fact and expert witnesses presented
 2   in the Complaint do. The Complaint alleges and provides supporting evidence that the
 3   number of illegal votes is potentially multiples of Biden’s 10,457 margin in Arizona,
 4   particularly:
 5

 6          ●      Unreturned mail ballots unlawfully ordered by third parties (average
            for Dr. Briggs Error #1): 219,135
 7          ●      Returned ballots that were deemed unreturned by the state (average for
            Dr. Briggs Error #2): 86,845
 8
            ●      Votes by persons that moved out of state or subsequently registered to
 9          vote in another state for the 2020 election: 5,790.
            ●      “Excess votes” to historically unprecedented, and likely fraudulent
10          turnout levels of 80% or more in over half of Maricopa and Pima County
11          precincts: 100,724.
            ●      And Plaintiffs can show Mr. Biden received a statistically significant
12          Advantage, based on fraud, from the use of Dominion Machines in a
            nationwide Study, which conservatively estimates Biden’s advantage at
13
            62,282 Votes.
14

15   See generally Compl., Section II. No State case has been adjudicated with supporting
16   documentary and testimonial evidence like what has been submitted here, which is more
17   than sufficient to change the result of the election.
18

19          H.       Abstention
20          Defendant Secretary Hobbs drops a footnote asserting that this Court “should
21   abstain from hearing the case on federalism and comity grounds.” ECF No. 40 at 19 n.8
22   (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 727-30 (1996)). The abstention
23   request is cursory, so it is difficult for Plaintiffs to determine what Secretary Hobbs’
24   argument is and to respond.
25          Accordingly, Plaintiffs would note that the case cited is inapposite. The standard
26   for federal abstention in the voting rights and state election law context, Harman v.
27   Forssenius, 380 U.S. 528, 534, (1965) is not favorable to their cause. In Harman, the
28   Supreme Court rejected the Defendant state’s argument that federal courts should dismiss

                                                  - 22 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 23 of 32



 1   voting rights claims based on federal abstention, emphasizing that abstention may be
 2   appropriate where “the federal constitutional question is dependent upon, or may be
 3   materially altered by, the determination of an uncertain issue of state law,” and “deference
 4   to state court adjudication only be made where the issue of state law is uncertain.” Harman,
 5   380 U.S. at 534 (citations omitted). But if state law in question “is not fairly subject to an
 6   interpretation which will render unnecessary or substantially modify the federal
 7   constitutional question,” then “it is the duty of the federal court to exercise its properly
 8   invoked jurisdiction.” Id. (citation omitted). Here, the complaint rests on federal
 9   constitutional claims based on the Electors Clause and the Equal Protection Clause. These
10   claims are not dependent in any way on an interpretation of Arizona state law.
11   II.    The Complaint Satisfies the Applicable Pleading Standard under Arizona Law
12   and the Federal Rules of Civil Procedure
13          Defendant Intervenor’s assertion that Plaintiffs’ Complaint must be dismissed
14   pursuant to Federal Rule of Civil Procedure 9(b), ECF No. 36 at 2-6, is incorrect because
15   it misstates the standard for ballot fraud under controlling Arizona Supreme Court
16   precedent. In Miller v. Picacho Elementary Sch. Dist. No. 33, 179 Ariz. 178, 180, 877 P.2d
17   277, 279, (S. Ct.1994), the Supreme Court of Arizona explained that election fraud occurs
18   where there are “non-technical” violations of election law that affected the result of the
19   election: “We therefore hold that a showing of fraud is not a necessary condition to
20   invalidate absentee balloting. It is sufficient that an express non-technical statute was
21   violated, and ballots cast in violation of the statute affected the election.” Id. The Miller
22   Court went on to explain:
23

24          If a statute expressly provides that non-compliance invalidates the vote, then
            the vote is invalid. If the statute does not have such a provision, non-
25          compliance may or may not invalidate the vote depending on its effect. In the
            context of this case, affect the result, or at least render it uncertain, means
26
            ballots procured in violation of a non-technical statute in sufficient numbers
27          to alter the outcome of the election.

28


                                                 - 23 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 24 of 32



 1   Id. (internal citations and quotation omitted). Like the violations at issue in Miller,
 2   Plaintiffs’ are not alleging “mere technical violations,” id., but rather “substantive
 3   irregularities” and systematic violations of procedural safeguards designed to prevent
 4   “fraud” and “ballot tampering,” and like in Miller, “[t]hese tactics achieved the desired
 5   result--they turned the election around” for Biden. Id. Plaintiffs’ Complaint alleges serious
 6   violations of Arizona state law, as well as the U.S. Constitution and federal laws, as part
 7   of a larger scheme of election fraud that affected the result. And, it sets forth these
 8   allegations in great detail with substantial expert and fact affidavit support (which would
 9   support a FRCP 9(b) analysis even if that standard were applied). As such, Plaintiffs’
10   Complaint meets the applicable pleading requirements under Arizona law and the Federal
11   Rules of Civil Procedure.
12   III.   Plaintiffs are Entitled to Injunctive Relief
13          “A plaintiff seeking a preliminary injunction must establish that he is likely to
14   succeed on the merits, that he is likely to suffer irreparable harm in the absence of
15   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
16   the public interest.” Feldman v. Az. Sec. of State’s Office, 208 F.Supp.3d 1074, 1081 (D.
17   Ariz. 2016) (citing Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24 (2008)). Alternatively,
18   “if a plaintiff can only show that there are ‘serious questions going to the merits’—a lesser
19   showing than likelihood of success on the merits—then a preliminary injunction may still
20   issue if the ‘balance of hardships tips sharply in the plaintiff's favor,’ and the other two
21   Winter factors are satisfied,” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291
22   (9th Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
23   Cir. 2011)), i.e., if the injunctive relief is in the public interest and failure to grant would
24   result in irreparable harm to the plaintiff.
25          All elements are met here, under either standard.           Defendant and Defendant
26   Intervenor responses have not shown otherwise.
27          Of course, as an initial matter, “[w]hen the acts sought to be enjoined have been
28   declared unlawful or clearly are against the public interest, plaintiff need show neither

                                                    - 24 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 25 of 32



 1   irreparable injury nor a balance of hardship in his favor.” Ariz. Pub. Integrity All. v. Fontes,
 2   No. CV-20-0253-AP/EL, 2020 Ariz. LEXIS 309, at *13-14 (Nov. 5, 2020) (quoting 11
 3   Wright & Miller, Federal Practice & Proc. ¶ 2948 (3d ed. 1998)) (internal quotation marks
 4   omitted); See also Current-Jacks Fork Canoe Rental Ass'n v. Clark, 603 F. Supp. 421, 427
 5   (E.D. Mo. 1985) (stating that "[i]n actions to enjoin continued violations of federal statutes,
 6   once a movant establishes the likelihood of prevailing on the merits, irreparable harm to
 7   the public is presumed."). Certifying election results tainted by election fraud and failing
 8   to retract such a certification is clearly unlawful and against the public interest. Hence,
 9   Plaintiffs discuss irreparable hardship and the public interest only in the alternative.
10          A.     Plaintiffs have a substantial likelihood of success on the merits.
11          Through detailed fact and expert testimony including documentary evidence
12   contained in the Complaint and its exhibits, Plaintiffs have made a compelling showing
13   that Defendants’ intentional actions jeopardized the rights of Arizona citizens to select their
14   leaders under the process set out by the Arizona Legislature through the commission of
15   election frauds that violated laws, including multiple provisions of the Arizona election
16   laws. These acts also violated the Equal Protection and Due Process Clauses of the United
17   States Constitution. U.S. Const. Amend XIV.
18          Defendants and Defendant-Intervenors misrepresent Plaintiffs’ constitutional
19   claims. Plaintiffs allege both vote dilution and voter disenfranchisement, both of which
20   are claims under the Equal Protection and Due Process Clause, due to the actions of
21   Defendants in collusion with public employees and voting systems like Dominion. The
22   Complaint describes in great detail the actions taken to dilute the votes of Republican
23   voters through counting and even manufacturing hundreds of thousands of illegal,
24   ineligible, duplicative or outright fraudulent ballots.
25          While the U.S. Constitution itself accords no right to vote for presidential electors,
26   “[w]hen the state legislature vests the right to vote for President in its people, the right to
27   vote as the legislature has prescribed is fundamental; and one source of its fundamental
28   nature lies in the equal weight accorded to each vote and the equal dignity owed to each

                                                  - 25 -
         Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 26 of 32



 1   voter.” Bush v. Gore, 531 U.S. 98, 104 (2000) (emphasis added). The evidence shows not
 2   only that Defendants failed to administer the November 3, 2020 election in compliance
 3   with the manner prescribed by the Arizona Legislature, but that those in collaboration with
 4   Dominion and other third parties fraudulently and illegally manipulated the vote count to
 5   make certain the election of Joe Biden as President of the United States. This conduct
 6   violated Plaintiffs’ constitutional equal protection and due process rights as well their rights
 7   under the Arizona election laws. ARS §§ 16-101, et seq.
 8           But Defendants’ actions also disenfranchised Republican voters in violation of the
 9   U.S. Constitution’s “one person, one vote” requirement by certifying an election where the
10   following occurred:
11   •       Republican Ballot Destruction: “1 Person, 0 Votes.” Fact and witness expert
12   testimony alleges and provides strong evidence that tens or even hundreds of thousands of
13   Republican votes were destroyed, thus completely disenfranchising that voter.
14   •       Republican Vote Switching: “1 Person, -1 Votes.” Plaintiffs’ fact and expert
15   witnesses further alleged and provided supporting evidence that in many cases,
16   Trump/Republican votes were switched or counted as Biden/Democrat votes. Here, the
17   Republican voter was not only disenfranchised by not having his vote counted for his
18   chosen candidates, but the constitutional injury is compounded by adding his or her vote
19   to the candidates he or she opposes.
20   •       Dominion Algorithmic Manipulation: For Republicans, “1 Person, 0.5 Votes,”
21   while for Democrats “1 Person, 1.5 Votes. Plaintiffs presented evidence in the Complaint
22   regarding Dominion’s algorithmic manipulation of ballot tabulation, such that Republican
23   voters in a given geographic region, received less weight per person, than Democratic
24   voters in the same or other geographic regions. See ECF No. 6, Ex. 104. This unequal
25   treatment is the 21st century of the evil that the Supreme Court sought to remedy in the
26   apportionment cases beginning with Baker v. Carr, 369 U.S. 186 (1962), and Reynolds v.
27   Sims, 377 U.S. 533 (1964). Further, Dominion appears to have done so in collusion with
28   State actors, so this form of discrimination is under color of law.

                                                  - 26 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 27 of 32



 1          This Court should consider the totality of the circumstances in evaluating Plaintiffs’
 2   constitutional and voting rights claims, see, e.g., Chisom v. Roemer, 111 S.Ct 2354, 2368
 3   (1991), and thus the cumulative effect of the Defendants’ voter dilution,
 4   disenfranchisement, fraud and manipulation, in addition to the effects of specific practices.
 5   Taken together, these various forms of unlawful and unconstitutional conduct destroyed or
 6   shifted tens or hundreds of thousands of Trump votes, and illegally added tens or hundreds
 7   of thousands of Biden votes, changing the result of the election, and effectively
 8   disenfranchising the majority of Arizona voters. And this is not the first time that
 9   Defendant and Defendant Intervenor have enabled attempts to “vote ballots that are not
10   lawfully authorized.”    See Fontes TRO Order at 2 (enjoining Defendant Intervenor
11   Maricopa County attempt to send absentee ballots to voters that have not requested them).
12   Dr. Briggs’ testimony demonstrates that Defendant and Defendant Intervenor likely
13   violated Arizona law and the express terms of the Fontes TRO Order.
14          While Plaintiffs allege several categories of traditional “voting fraud”, Plaintiffs
15   have also alleged new forms of voting dilution and disenfranchisement made possible by
16   new technology. The potential for voter fraud inherent in electronic voting was increased
17   as a direct result of    Defendants’ and Defendant-Intervenors’ decision to transform
18   traditional in-person paper voting – for which there are significant protections from fraud
19   in place – to near universal absentee voting with electronic tabulation – while at the same
20   time eliminating through legislation or litigation – and when that failed by refusing to
21   enforce – traditional protections against voting fraud (voter ID, signature matching, witness
22   and address requirements, etc.).
23          Thus, while Plaintiffs’ claims include novel elements due to changes in technology
24   and voting practices, that does not nullify the Constitution or Plaintiffs’ rights thereunder.
25   Defendants and Defendant-Intervenors have certified an election tainted by likely the most
26   wide-ranging and comprehensive mechanism to facilitate voting fraud yet devised,
27   integrating new technology with old fashioned urban machine corruption and
28


                                                 - 27 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 28 of 32



 1   skullduggery. The fact that this scheme is novel does not make it legal or prevent this Court
 2   from fashioning appropriate injunctive relief to protect Plaintiffs’ rights.
 3          William Briggs provides a rebuttal to Stephen Ansolabehere that fully defends and
 4   even strengthens his findings of widespread voter fraud regarding tens of thousands of mail
 5   in ballots that failed to arrive and others ordered by third parties. While specific matters
 6   are discussed in the rebuttal, what cannot be ignored is the added confidence that results
 7   when this pattern of this fraud is repeated across all five of the swing states where the
 8   analysis was performed, Georgia, Michigan, Pennsylvania, Arizona and Wisconsin. To
 9   see statistical significance found repeatedly -- in fact, five times in a row, should put any
10   doubts to rest.
11          Teasley also provides a rebuttal to Jonathan Rodden, a PhD in political science, and
12   fully defends his model that found statistical significance in the advantage that Biden
13   gained from Dominion machines relative to all others in a nationwide analysis. This
14   argument was soundly defended as Rodden failed to apply any meaningful evaluation and
15   made numerous basic errors in terms of inferring cause from correlation.
16          Further, as set forth in the rebuttal report of Russell Ramsland, attached hereto, Ex.
17   5, none of Defendants criticisms have any merit.
18          B.     The Plaintiffs will suffer Irreparable Harm.
19          Plaintiffs will suffer an irreparable harm due to the Defendants’ myriad violations
20   of Plaintiffs’ rights under the U.S. Constitution, and Arizona Election Code, and Defendant
21   and Defendant Intervenors have not shown otherwise.
22          In this Response, Plaintiffs have refuted and rebutted their arguments in detail, in
23   particular, regarding standing, equitable defenses, and jurisdictional claims, as well as
24   establishing their substantial likelihood of success. Having disposed of those arguments,
25   and shown a substantial likelihood of success, this Court should presume that the
26   requirement to show irreparable injury has been satisfied.
27          “It is well established that the deprivation of constitutional rights,” such as
28   violations of the Fourteenth Amendment rights to Equal Protection and Due Process,

                                                 - 28 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 29 of 32



 1   “‘unquestionably constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002
 2   (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 49 L.Ed.2d 547
 3   (1976) (where plaintiff had proven a probability of success on the merits, the threatened
 4   loss of First Amendment freedoms “unquestionably constitutes irreparable injury”); see
 5   also Preston v. Thompson, 589 F.2d 300, 303 n.4 (7th Cir. 1978) (“The existence of a
 6   continuing constitutional violation constitutes proof of an irreparable harm.”). Moreover,
 7   courts have specifically held that infringement on the fundamental right to vote constitutes
 8   irreparable injury. See Ariz. Democratic Party v. Ariz. Republican Party, 2016 WL
 9   8669978, at *11 (D. Ariz. Nov. 4, 2016) (citing Obama for Am. v. Husted, 697 F.3d 423,
10   435 (6th Cir. 2012) (“A restriction on the fundamental right to vote ... constitutes
11   irreparable injury.”); Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986) (holding that
12   plaintiffs “would certainly suffer irreparable harm if their right to vote were impinged
13   upon”).”
14          C.       The Balance of Equities & The Public Interest
15          Defendant and Defendant Intervenors make a few half-hearted attempts on this
16   element but add nothing new or that merits a response.
17          The remaining two factors – the balance of the equities and the public interest – are
18   frequently analyzed together, see, e.g., Arizona Dream Act Coal. v. Brewer, 818 F.3d 901,
19   920 (9th Cir. 2016), and both factors tip in favor Plaintiffs. Granting Plaintiffs’ primary
20   request for injunctive relief, enjoining certification of the 2020 General Election results, or
21   requiring Defendants to de-certify the results, would not only not impose a burden on
22   Defendants, but would instead relieve Defendants of the obligation to take any further
23   affirmative action. The result would be to place the decision regarding certification and
24   the selection of Presidential Electors back into the hands of the Arizona State Legislature,
25   which is the ultimate decision maker under the Elections and Electors Clause of the U.S.
26   Constitution.
27          Conversely, permitting Defendants’ certification of an election so tainted by fraud
28   and unlawful conduct would impose a certain and irreparable injury not only on Plaintiff,

                                                 - 29 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 30 of 32



 1   but would also irreparably harm the public interest insofar as it would undermine
 2   “[c]onfidence in the integrity of our electoral processes,” which “is essential to the
 3   functioning of our participatory democracy.” Purcell v. Gonzalez, 127 S.Ct. 5, 7 (2006)
 4   (per curiam).
 5          In this regard, Plaintiffs would highlight a recent Eleventh Circuit decision
 6   addressed a claim in 2018 related to Georgia’s voting system and Dominion Voting
 7   Systems that bears on the likelihood of Plaintiffs’ success on the merits and the balance of
 8   harms in the absence of injunctive relief:
 9          In summary, while further evidence will be necessary in the future, the Court finds
10   that the combination of the statistical evidence and witness declarations in the record here
11   (and the expert witness evidence in the related Curling case which the Court takes notice
12   of) persuasively demonstrates the likelihood of Plaintiff succeeding on its claims. Plaintiff
13   has shown a substantial likelihood of proving that the Secretary's failure to properly
14   maintain a reliable and secure voter registration system has and will continue to result in
15   the infringement of the rights of the voters to cast their vote and have their votes counted.
16   Common Cause Georgia v. Kemp, 347 F. Supp. 3d 1270, 1294-1295, (11th Cir. 2018).
17          D.       Plaintiffs Reiterate Their Request for Emergency Injunctive Relief Prior
18                   to December 14, 2020.
19          Plaintiffs urge this Court to grant the emergency injunctive relief requested in the
20   TRO motion immediately, and in no event, later than December 10, 2020. In this regard,
21   Plaintiffs bring to this Court’s attention the December 4, 2020 order in William Feehan v.
22   Wisconsin Elections Commission, et al., Case No. 20-cv-1771-pp (E.D. Wis. Dec. 4, 2020)
23   ("Feehan"). The Plaintiffs in Feehan raised largely identical federal claims as those
24   presented in the current in this Complaint, and they requested an expedited briefing
25   schedule, as "time was of the essence because the College of Electors was schedule to meet
26   December 8," which "is the 'safe harbor' deadline under 3 U.S.C. § 5." Id. at 7.
27          Of relevance here, the Feehan court held that, while December 8, 2020 is a critical
28   date for resolution of any state court litigation," or state law claims, it is not the deadline

                                                  - 30 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 31 of 32



 1   for federal courts. Feehan at 8. The applicable date for resolution of federal claims is
 2   December 14, 2020, the date on which the electors meet and vote. Id. The court then set
 3   a "less truncated" briefing schedule in light of the additional time. Accordingly, Plaintiffs
 4   request that this Court grant the TRO Motion not later than December 10, 2020.
 5   IV.    Relief Requested
 6          Plaintiffs seek a de-certification of Arizona’s election results. They also seek stay
 7   in the delivery of the certified results to the Electoral College to preserve the status quo
 8   while this case proceeds, as well that the voting machines be impounded and made
 9   available, and other equitable relief, on an emergency basis.
10

11                                       Respectfully submitted this 5th day of December, 2020
12
     /s Sidney Powell                                                       Alexander Kolodin
13   Sidney Powell PC                                                Kolodin Law Group PLLC
     Texas Bar No. 16209700                                                AZ Bar No. 030826
14
     2911 Turtle Creek Blvd, Suite 300                            3443 N. Central Ave Ste 1009
15   Dallas, Texas 75219                                                   Phoenix, AZ 85012
16   *Application for admission pro hac vice
     forthcoming
17
     Of Counsel:
18   Emily P. Newman (Virginia Bar No. 84265)
     Julia Z. Haller (D.C. Bar No. 466921)
19   Brandon Johnson (D.C. Bar No. 491730)
20   2911 Turtle Creek Blvd. Suite 300
     Dallas, Texas 75219
21
     *Application for admission pro hac vice Forthcoming
22
     L. Lin Wood (Georgia Bar No. 774588)
23   L. LIN WOOD, P.C.
     P.O. Box 52584
24   Atlanta, GA 30305-0584
     Telephone: (404) 891-1402
25
     Howard Kleinhendler (New York Bar No. 2657120)
26   Howard Kleinhendler Esquire
     369 Lexington Ave. 12th Floor
27   New York, New York 10017
     (917) 793-1188
28   howard@kleinhendler.com

                                                - 31 -
      Case 2:20-cv-02321-DJH Document 44 Filed 12/05/20 Page 32 of 32



 1                                                                                       .

 2

 3

 4

 5

 6

 7

 8

 9

10
                                  CERTIFICATE OF SERVICE
11
           I hereby certify that on December 5th, 2020, I electronically transmitted the
12
     foregoing document to the Clerk’s Office using the CM/ECF System for filing and
13
     transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
14

15
     By: /s/ Chris Viskovic
16

17

18

19

20
21

22

23

24

25

26
27

28


                                               - 32 -
